Exhibit 10(i)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Securities Exchange Agreement

Securities Exchange Agreement

BETWEEN

Healthbridge, Inc.

AND

Providence Exploration, LLC

AND

Unit Holders of Providence Exploration, LLC

DATED

April 10, 2006

--------------------------------------------------------------------------------

SECURITIES EXCHANGE AGREEMENT

THIS SECURITIES EXCHANGE AGREEMENT (“Agreement”), is entered into as of April
10, 2006, by and between Healthbridge, Inc., a Texas corporation (“Company”) and
Providence Exploration, LLC, a Texas limited liability company, and its
subsidiaries (“Providence”), and Abram and Shirley Janz, the sole members of
Providence (“Sellers”),

WITNESSETH:

WHEREAS, the Sellers own one million two hundred fifty thousand (1,250,000)
membership units in Providence, which units constitute 100% of the outstanding
ownership or right to ownership of Providence (the “Providence Units”);

WHEREAS, Providence has two wholly owned subsidiaries, specifically (i) PDX
Drilling, LLC, an energy exploration services company, and (ii) Providence
Resources, LLC;

WHEREAS, Providence has entered into a Joint Exploration Agreement with Harding
Company, dated October 1, 2005, as amended, to purchase, explore and develop
certain oil, gas and mineral interests underlying approximately 6,272 acres in
Comanche and Hamilton Counties, Texas;

WHEREAS, Providence has entered into an Agreement of Purchase and Sale with
Global Mineral Solutions, LP, dated March 31, 2006, to purchase, explore and
develop certain oil, gas and mineral interests underlying approximately 12,832
acres in Val Verde County, Texas;

WHEREAS, the Company has entered into a commitment to loan up to five million
dollars ($5,000,000) to Providence pursuant to a Secured Revolving Replacement
Promissory Note, dated December 1, 2005, for the purpose of funding Providence’s
purchase of said oil, gas and mineral interests and to fund Providence’s
ongoing, exploration and development obligations under the Joint Exploration
Agreement and the Agreement of Purchase and Sale; and

WHEREAS, contemporaneously with its execution of this Agreement the Company is
entering into that certain Note Exchange Agreement (the “Note Exchange
Agreement”) with certain individuals and entities (collectively, the “Holders”)
to whom the Providence is indebted as evidenced by certain Convertible
Promissory Notes (the “Notes”), pursuant to which Note Exchange Agreement the
Holders have agreed to exchange the Notes for certain shares of the $0.0001 par
value common stock of the Company (“Company Shares”);

WHEREAS, the Company desires to acquire from the Sellers, and the Sellers desire
to convey to the Company, all of the Providence Units in exchange for an
aggregate of four million two hundred eighty-six thousand three hundred thirty
(4,286,330) Company Shares distributed to the Sellers.

WHEREAS, the Holders have made it a condition to closing of the transactions
contemplated in the Note Exchange Agreement that the transactions contemplated
in this Agreement be consummated; and Sellers have made it a condition to
closing of the transactions contemplated in this Agreement that the transactions
contemplated in the Note Exchange Agreement be consummated.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Unless otherwise specifically defined in this Agreement or
the context otherwise requires, capitalized terms used in this Agreement shall
have the following meanings:

  1.1.1   “Affiliate” or “Affiliated” means, in relation to any party, any
company or other commercial entity or person which directly or indirectly
controls, is controlled by or is under common control with such party or any of
such party’s directors, managers, supervisors or management personnel.


  1.1.2   “Agreement” means this agreement, the recitals hereto and all Exhibits
and Schedules attached to this Agreement, in each case, as they may be amended
or supplemented from time to time, and the expressions “hereof”, “herein”,
“hereto”, “hereunder”, “hereby”, and similar expressions, when used in this
Agreement, refer to this Agreement as a whole and not to any particular
provision of this Agreement; and unless otherwise indicated, references to
sections and subsections are to sections and subsections in this Agreement.


  1.1.3   “Applicable Law” means any domestic or foreign statute, law,
ordinance, regulation, by-law or order that applies to the Company, Providence,
or the Sellers.


  1.1.4   “Assets” means all of the properties, rights and assets of Providence
including, without limitation, Inventory, cash and cash equivalents, all
investments, accounts receivable, drilling and service rigs, Goodwill, Lands,
Fixed Plant and Equipment, Personal Property and Material Contracts.


  1.1.5   “Business” means the business of providing energy exploration services
and the business of exploring, developing and producing oil and gas.


  1.1.6   “Business Day” means any day other than a Saturday, a Sunday or a day
on which chartered banks in the United States of America are authorized or
obligated by law to close.


1.1.7 "Closing Date" has the meaning set forth in subsection 2.7.

  1.1.8   “Employees” means all persons engaged in the Business including
employees, employees on leave, contract employees and owner-operators, if any.


  1.1.9   “Encumbrance” means any encumbrance of any kind whatever and includes,
without limitation, any adverse claim, security interest, mortgage, lien,
hypothecation, pledge, assignment, charge, trust or deemed trust (whether
contractual, statutory or otherwise arising), or any other right, option or
claim of others affecting the Assets, and any covenant or other agreement,
restriction or limitation on the transfer of the Assets.


  1.1.10   “Environmental Laws” includes all applicable laws, statutes,
regulations, by-laws, rules and Orders of any Governmental Authority where
Providence has carried on business and the common law, relating, in whole or in
part, to the environment, and includes those laws relating to the storage,
generation, use, handling, manufacture, processing, transportation, import,
export, treatment, release or disposal of any Hazardous Substance.


  1.1.11   “Environmental Permits” includes all certificates, approvals,
consents, authorizations, registrations, and licenses issued, granted,
conferred, created or required by any Governmental Authority pursuant to any
Environmental Laws.


  1.1.12 “Facilities” means: (a) the offices of Providence located at 100
Crescent Court, 7th Floor, Dallas, Texas, 75201; and (b) PDX Drilling, LLC’s
leased property in Graham, Texas.


  1.1.13   “Financial Statements” means the audited financial statements of
Providence for the period ending December 31, 2005 and the interim financial
statements of Providence for the period ended March 31, 2006, consisting of a
balance sheet, income statements, statements of operations and notes, copies of
which are attached hereto as Exhibit A.


  1.1.14   “Fixed Plant and Equipment” means all plant, machinery and equipment
situated on the Lands, if any.


  1.1.15   “Governmental Authority” includes any domestic or foreign government
whether state, federal, provincial, or municipal and any governmental agency,
governmental authority, governmental tribunal or governmental commission of any
kind whatsoever.


      1.1.16 “Goodwill” means:

1.1.16.1 all customer lists, contracts, files, records and outstanding
quotations;

        1.1.16.2   all trade marks (registered or not), trade names, designs,
URL and domain names, logos, industrial design applications and copyrights
(registered or not) used in the Business;


1.1.16.3 all trade secrets and confidential information of Providence in
relation to the Business;

        1.1.16.4 all know-how of the Business including:

  1.1.16.4.1 all information of a scientific or technical nature whether in
oral, written, graphic, machine readable, electronic or physical form; and


  1.1.16.4.2 all patterns, plans, designs, research data, research plans, trade
secrets and other proprietary know-how, processes, formulas, drawings,
technology, blue prints, flow sheets, equipment and parts lists, instructions,
manuals, records and procedures.


--------------------------------------------------------------------------------

  1.1.17   “Hazardous Substance” means any hazardous waste, hazardous substance,
hazardous material, toxic substance, dangerous substance or dangerous good or
contaminant as defined or identified in any Environmental Law.


  1.1.18   “Inventory” means all inventories of products relating to the
Business, all supplies, and equipment relating thereto.


  1.1.19   “Lands” means the lands leased by Providence in relation to the
Business including, without limitation, the lands on which the Facilities are
located, the leased mineral interests underlying approximately 6,272 acres in
Comanche and Hamilton Counties, Texas, and the leased mineral interests
underlying approximately 12,832 acres in Val Verde County, Texas.


  1.1.20   “Loss” means any and all loss, liability, damage, cost or expense
actually suffered or incurred by a party resulting from the subject matter of
any claim, including the costs and expenses of any action, suit, proceeding,
demand, assessment, judgment, settlement or compromise relating thereto
(including legal fees on a solicitor’s and his own client basis), net of any tax
savings arising as a result of expensing the same, less the amount of any
judgment awarded as a result of any counterclaim or set-off relating to that
claim.


        1.1.21 “Material Contracts” means those agreements listed in Exhibit B
hereto.

  1.1.22   “Order” means any order, judgment, injunction, decree, award or writ
of any court, tribunal, arbitrator, Governmental Authority, or other person who
is authorized to make legally binding determinations.


  1.1.23   “Permits” means all permits, licenses, authorizations, agreements or
understandings relating to the Business and issued by any Governmental
Authority, or to which any Governmental Authority is a party, including, without
limitation, the Environmental Permits.


1.1.24 "Permitted Encumbrances" means those encumbrances listed in Exhibit C
hereto.

  1.1.25   “Personal Property” means all of the equipment, vehicles, machinery,
furniture, chattels and other tangible personal property used in the Business as
at the Closing Date and any and all operating manuals, warranty information or
other documentation relating thereto.


  1.1.26   “Pollution” means any type of environmental damage or contamination
which contravenes any Environmental Law, including, without limiting the
generality of the foregoing, damage to or contamination by any substance, waste,
or goods including, without limiting the generality of the foregoing, any
Hazardous Substance.


  1.1.27   “Promissory Note” means the Secured Revolving Replacement Promissory
Note, dated December 1, 2005, executed by Providence in favor of the Company
that commits the Company to loan an amount of up to five million dollars
($5,000,000) to Providence on or before the Closing Date.


  1.1.28   “Providence” means Providence Exploration, LLC, and it’s wholly owned
subsidiaries: PDX Drilling, LLC, an energy exploration services company and
Providence Resources, LLC, an oil and gas exploration company, both of which are
Texas limited liability companies.


        1.1.29 ” Sellers” means those individuals or entities detailed in
Exhibit D hereto.

1.1.30 "Taxes" means all taxes and similar governmental charges, including:

        1.1.30.1   state, federal, provincial, municipal and local, foreign or
other income, franchise, capital, real property, personal property, withholding,
payroll, employer health, transfer, sales, use, excise, goods and services,
consumption, countervail and value added taxes, all other taxes of any kind
relating to Providence, or the Business and imposed by any Governmental
Authority, whether disputed or not; and


        1.1.30.2   assessments, charges, duties, fees, imposts, levies or other
governmental charges and interest, penalties or additions associated therewith.


  1.1.31   “Tax Returns” means all reports, returns and other documents filed or
required to be filed by Providence in relation to the Business in respect of
Taxes or in respect of or pursuant to any domestic or foreign federal,
provincial, state, municipal, territorial or other taxing statute.


1.2   Gender and Number. The terms defined in the singular shall have a
comparable meaning when used in the plural and vice versa, and words importing
gender include all genders.


1.3   Currency. Unless specified, all references to currency in this Agreement
shall mean United States dollars.


1.4 Exhibits. The following Exhibits are attached hereto and form part of this
Agreement:

      Exhibit Description

      A Financial Statements

B Material Contracts

C Permitted Encumbrances

D Sellers

1.5 Schedules. The following Schedules are attached hereto and form part of this
Agreement:

      Schedule Description

      3.1.15 Contracts3.2.15
Company Contracts

1.6 Section Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

--------------------------------------------------------------------------------

ARTICLE II

EXCHANGE OF SHARES FOR UNITS

2.1   Exchange. Upon and subject to the terms of this Agreement, the Company
hereby agrees to issue and deliver the Company Shares, which consist of four
million two hundred eighty-six thousand three hundred thirty (4,286,330) shares
of common stock, to the Sellers in the proportions set out on Exhibit D, and the
Sellers hereby agree to exchange, assign, transfer and set over the Providence
Units, which consist of one million two hundred fifty thousand (1,250,000)
membership units issued by Providence, to the Company on the Closing Date, there
being no outstanding preferred units, warrants or options to purchase units of
Providence.


2.2   Fractional Shares. The Company shall not issue fractional Company Shares
in exchange for the Providence Units, rather the Company will round fractional
shares, if any, up to the next whole Company Share.


2.3 Share Valuation Price. The valuation of the Providence Units shall be deemed
equivalent to the

      valuation of the Company Shares.

2.4 Tax Free. The exchange of Providence Units for Company Shares will be deemed
by the parties to be a tax free exchange.

2.5   Resale Restrictions. The Company Shares issued to Sellers shall be subject
to resale restrictions imposed pursuant to the Securities Act of 1933 as amended
and thus restricted for a period of at least twelve (12) months from the date of
issuance.


2.6   Company Loans. The Company has committed to Providence, prior to the
Closing Date, to loan Providence up to five million dollars ($5,000,000)
pursuant to a Secured Revolving Replacement Promissory Note, dated December 1,
2005, as an inducement for Providence to enter into this Agreement, the receipt
of approximately four million two hundred seven thousand three hundred five
dollars ($4,207,305) of such monies being hereby acknowledged by Providence.


2.7 Closing Date. The Closing Date of the transaction contemplated hereby shall
take place on May 26, 2006, at the offices of Healthbridge, at 11 a.m. Pacific
Daylight Time.

--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1   Sellers and Providence. The Sellers and Providence make the
representations and warranties set out hereto to the Company, recognizing that
the Company is relying on such representations and warranties in entering into
the transactions contemplated by this Agreement. All due diligence searches,
investigations or inspections by the Company, up to the Closing Date, are
without prejudice to the Company’s right to rely upon the representations and
warranties of the Sellers and Providence in entering into the transactions
contemplated by this Agreement. The Sellers and Providence, jointly and
severally, make these representations and warranties set out hereto to the
Company:


  3.1.1   Formation and Qualification. Providence is duly formed limited
liability company, organized and validly subsisting under the laws of the State
of Texas. Providence has all requisite company power and authority to own, lease
and operate its respective properties. Providence is duly registered, licensed
or qualified to carry on the Business in the jurisdictions in which the nature
of the Business as now being conducted by it or the property owned or leased by
it makes such registration, licensing or qualification necessary.


--------------------------------------------------------------------------------

  3.1.2   Authority, Filings, Consents and Approvals. Providence has all
requisite company power and authority to enter into this Agreement and to
perform the transactions contemplated by this Agreement. This Agreement has been
duly authorized, executed and delivered by Providence and Sellers, and
constitutes a legal, valid and binding obligation of Providence, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. No
other proceedings on the part of Providence or Sellers are necessary to
authorize the entering into of this Agreement and the consummation of the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the agreements contemplated herein will not require the
Sellers, or Providence, to obtain any consent, waiver, authorization or approval
of, or make any prior filing with or give notice to, any person, except for such
consents, waivers, authorizations or approvals which the failure to obtain or
provide same would not be reasonably likely to have a material adverse effect on
the Business.


  3.1.3   Capitalization of Providence. The Providence Units are the only issued
and outstanding membership units of Providence. The Providence Units are duly
authorized, validly issued, fully paid and non-assessable and are owned of
record and beneficially by the Sellers.


  3.1.4   The Providence Units. The Sellers have good and valid title to the
Providence Units, free and clear of all Encumbrances. There are no outstanding
options, warrants or rights to purchase or acquire, or securities convertible
into or exchangeable for, any units or other securities in the capital of
Providence, and there are no other contracts, commitments, agreements,
understandings, arrangements or restrictions which require Providence to issue,
sell or deliver any of its respective units or other securities. The Providence
Units bear no restriction on transfer that would prohibit conveyance to the
Company.


  3.1.5   Corporate Records. All transactions of Providence have been promptly
and properly recorded or filed in or with its respective books and records, and
the minute books contain complete and accurate records of the meetings and
proceedings of unit holders and managers thereof.


3.1.6 Providence Manager and Officers. The Manager and officers of Providence
are as follows:

      Sole Manager Officers

Abram Janz Abram Janz, President and Chief Executive Officer Abram Janz, Chief
Financial Officer Abram Janz, Secretary

  3.1.7   Liabilities. Except for the Permitted Encumbrances, Providence has no
material liabilities of any kind whatsoever, contingent or non-contingent, other
than those incurred in the ordinary course of business, including, without
limitation, commercial real estate leases, utilities, telephone, and legal
services.


--------------------------------------------------------------------------------

  3.1.8   Liabilities at Closing. Except as may otherwise be set forth in
Section 3.1.7 above, the value of all liabilities of Providence, including any
exposure under any guarantees, as at the Closing Date, shall not be in excess of
those normally incurred and paid in the ordinary course of business.


  3.1.9   Assets. Providence has good and marketable, legal and beneficial title
to all of the property comprising the Assets, free and clear of all Encumbrances
except for the Permitted Encumbrances. The Assets constitute all of the
property, rights and other assets used by Providence, or which are necessary or
desirable to conduct the Business as conducted prior to the date hereof. Without
limiting the generality of the foregoing, none of the Personal Property or the
Fixed Plant and Equipment is leased or otherwise used in the Business subject to
any agreement with any third party.


  3.1.10   Corporate Records and Financial Statements. All material transactions
relating to the Business have been promptly and properly recorded or filed in or
with Providence’s books and records. The minute books of Providence contain
complete and accurate records of the meetings and proceedings of unit holders
and managers thereof. The Financial Statements of Providence for the period
ending December 31, 2005 (audited) and March 31, 2006 (un-audited) (copies of
which are attached hereto as Exhibit A), fairly and accurately present the
financial condition of the Business as at such dates.


  3.1.11   Environmental Compliance. Except in compliance with Environmental
Laws, to the knowledge of the Sellers, Providence has not caused or permitted,
and Providence and the Sellers have no knowledge of, any material release or
disposal by any person of any Hazardous Substance on or from any premises
formerly or presently used in the Business. All Hazardous Substances generated,
handled, stored, treated, processed, transported or disposed of in the course of
the Business have been generated, handled, stored, treated, processed,
transported or disposed of in all material respects, in compliance with
applicable Environmental Laws and the Environmental Permits.


  3.1.12   Payment of Taxes. Providence has paid all Taxes due and payable in
relation to the Business and has paid all assessments that Providence has
received in respect of Taxes.


  3.1.13   Reassessments. No reassessments of Taxes have been issued against
Providence in relation to the Business nor is Providence aware of any pending or
threatened assessment or reassessment for Taxes. Providence has not executed or
filed with any Governmental Authority any agreement extending the period for
assessment, reassessment or collection of any Taxes.


  3.1.14   Withholdings. Providence has withheld from each payment made to any
of the Employees of the Business or former Employees, officers and managers, and
to all other persons, all amounts required by law and will continue to do so
until the Closing Date and has remitted or will remit, such withheld amounts
within the prescribed periods to the appropriate Governmental Authority.
Providence has charged and collected and has remitted or will remit on a timely
basis all Taxes as required by Applicable Law on any sale, supply or delivery
whatsoever, made in relation to the Business.


--------------------------------------------------------------------------------

  3.1.15   Contracts. Providence is not a party to, or bound by, any material
contract, agreement or commitment of any kind in relation to the Business other
than this Agreement and the Material Contracts. The Material Contracts are in
full force and effect. There is not any pending or, to the knowledge of the
Sellers, threatened cancellation, existing default, or event under any of the
Material Contracts which, after notice or lapse of time, or both, would
constitute a default under any of the Material Contracts. Except as set forth on
Schedule 3.1.15, all of the Material Contracts are terminable on reasonable
notice as required by Applicable Law if termination is not expressly provided
for, or sixty (60) days notice or less if a time period prior to termination is
provided. All quotations and price lists provided and outstanding to customers
of the Business up to the Closing Date contain normal business terms for the
Business and have been provided in the ordinary course of the Business.


  3.1.16   Employees. Complete and accurate particulars of the Employees
pertaining to the date of hire of such Employees and their annual remuneration
and the names of those on long term disability, workers’ compensation or leave
of absence (if any) will be provided to the Company upon request. Providence
does not have any written employment agreements relating to any of the
Employees.


  3.1.17   Collective/Employment Agreements. None of the Employees is employed
under a contract which cannot be terminated by Providence, with or without
notice, including those Employees who are employed on indefinite hire requiring
reasonable notice of termination by Applicable Law. Providence is not a party,
either directly or by operation of law, to any collective bargaining agreement.
No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
Employees of the Business by way of certification, interim certification,
voluntary recognition, or successor rights. There are no threatened or pending
union organizing activities involving the Employees and there are no threatened
labor disputes or work stoppages relating to, or connected with, the Business.


  3.1.18   Occupational Health and Safety. There are no outstanding inspection
orders or charges or any other Orders made against Providence or the Business.
Providence is in compliance with all occupational health and safety rules and
regulations in all material respects in relation to the Business and there are
no outstanding violations of such rules and regulations.


  3.1.19   Insurance. The Assets are insured by reputable insurers against
liability, loss and damage in such amounts and against such risks as is prudent
for the Business, and such insurance coverage will be continued in full force
and effect up to and including the Closing Date. All insurance policies relating
to the Business are in full force and effect and Providence is not in default
with respect to any of the provisions contained in any such insurance policy.
Providence is not aware of any events or occurrences that could reasonably form
the basis for a claim under Providence’s policies of insurance.


  3.1.20   Permits. Providence is in possession of and is in compliance with all
Permits required by any Governmental Authority which are necessary to conduct
the Business.


  3.1.21   Absence of Legal Conflicts. The execution and delivery of this
Agreement by the Sellers and Providence does not, and the performance of this
Agreement by such parties of the transactions contemplated by this Agreement
will not:


        3.1.21.1   conflict with or violate the constituent documents of
Providence, or any resolution of the managers or unit holders of Providence;


--------------------------------------------------------------------------------

3.1.21.2 conflict with or violate any Applicable Law; or

        3.1.21.3   result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an Encumbrance on any of Assets
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Sellers or Providence is a party in relation to the Business or by which the
Business or the Assets is bound or affected, which, in any such case, would
prohibit or delay such parties’ ability to perform their respective obligations
under this Agreement.


  3.1.22   Litigation. There are no claims, actions, proceedings, suits,
investigations or reviews pending or, to the knowledge of the Sellers,
threatened against the Sellers or Providence or otherwise in relation to the
Business or the Assets or the Providence Units, before or by any Governmental
Authority or court.


3.1.23 Conduct of Business - Changes. Since March 31, 2006: 3.1.23.1 Providence
has conducted the Business in the ordinary course, using reasonable efforts to
preserve the Business; 3.1.23.2 there has not been any material adverse change
in the Assets, affairs or financial condition of the Business;

      3.1.23.3 Providence has not:

  3.1.23.3.1 increased the compensation paid or payable to any of the Employees
or increased the benefits to which the Employees are entitled or provided any
new benefits for any such employees; or


  3.1.23.3.2 modified, amended or terminated any contract to which it is or was
a party in relation to the Business, except in the ordinary course of business
with a view to the best interests of the Business.


  3.1.24   Copies of Documents etc. True and complete copies of the documents
and agreements listed in the Exhibits and Schedules hereto have been made
available to the Company and its counsel for review.


  3.1.25   Investment Intent. The Sellers are acquiring the Company Shares for
investment purposes only and not with a view of immediate resale or distribution
and will not resell or otherwise transfer or dispose of the Company Shares
except in accordance with the provisions of all Applicable Laws.


--------------------------------------------------------------------------------

3.2   Company. The Company makes the representations and warranties set out
hereto to the Sellers and Providence, recognizing that the Sellers and
Providence are relying on such representations and warranties in entering into
the transactions contemplated by this Agreement. All due diligence searches,
investigations or inspections by the Sellers and Providence, up to the Closing
Date, are without prejudice to the Sellers’ and Providence’s right to rely upon
the representations and warranties of the Company in entering into the
transactions contemplated by this Agreement.


  3.2.1   Incorporation and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas and is duly qualified as a foreign corporation in all jurisdictions in
which the failure to so qualify would have a material adverse effect on the
Company. The Company has all requisite power and authority to own, lease and
operate its respective properties.


  3.2.2   Authority, Filings, Consents and Approvals. The Company has the
corporate power and authority to enter into this Agreement and to perform the
transactions contemplated by this Agreement subject to shareholder approval and
the filing of pertinent disclosure filings with the Securities and Exchange
Commission (“Commission”). This Agreement has been duly authorized, executed and
delivered by the Company’s board of directors and, subject to shareholder
approval, constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. Except for obtaining shareholder approval, no other proceedings on
the part of the Company are necessary to authorize the consummation of the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the agreements contemplated herein will not require the
Company to obtain any other consent, waiver, authorization or approval of, or
make any filing with or give prior notice to, any person, except for any such
consents, waivers, authorizations or approvals which relate to shareholder
approval and disclosure filings with the Commission.


  3.2.3   Capitalization of the Company. The authorized capital of the Company
consists of fifty million (50,000,000) common shares par value $0.0001, of which
seventeen million two hundred thirty thousand eight hundred forty-one
(17,230,841) common shares are issued and outstanding and twenty five million
(25,000,000) preferred share par value $0.0001, of which zero (0) preferred
shares are issued and outstanding (the “Outstanding Shares”). The Outstanding
Shares are duly authorized, validly issued, fully paid and non-assessable.


--------------------------------------------------------------------------------

3.2.4 Derivative Shares. The Company has the following derivative securities
(the "Derivative Shares") issued and outstanding:

        3.2.4.1   three hundred and fifteen thousand one hundred and fourteen
(315,114) common share purchase warrants exercisable at thirty cents ($0.30) per
share at any time until November 30, 2010;


        3.2.4.2   four million four hundred and eighty one thousand dollars
($4,481,000) plus seven percent (7%) accrued interest in debt convertible into
common shares at thirty five cents ($0.35) per share at any time until November
30, 2010;


        3.2.4.3   two hundred fifty thousand dollars ($250,000) plus ten percent
(10%) accrued interest in debt convertible into common shares at twenty five
cents ($0.10) per share at any time until May 6, 2010.


  Except as to the Outstanding Shares and the Derivative Shares, the Company has
not granted any other rights nor incurred any other commitments to purchase,
acquire, convert or exchange any other securities for common or preferred shares
of the Company and there are no other contracts, commitments, agreements,
understandings, arrangements or restrictions that require the Company to issue,
sell or deliver any of its stock or other securities. The Company has sufficient
authorized, unissued shares of its common stock to consummate the transactions
contemplated herein, and such stock bears no restriction on issuance that would
prohibit issuance to the Sellers as contemplated herein.


  3.2.5   Corporate Records. All transactions of the Company have been promptly
and properly recorded or filed in or with its respective books and records, and
the minute books contain complete and accurate records of the meetings and
proceedings of stockholders and directors thereof.


3.2.6 Company Directors. The directors and officers of the Company are as
follows:


                  Nora Coccaro                       Nora Coccaro,      President and Chief Executive
                                                                        Officer, Chief Financial Officer, and
                                                                        Principal Accounting Officer
                  Markus Mueller



  3.2.7   Liabilities. Except as shown in its most recent publicly released
audited financial statements and interim un-audited financial statements (the
“Company Financials”) the Company has no material liabilities of any kind
whatsoever, contingent or non-contingent, other than those incurred in the
ordinary course of business, including, without limitation, commercial real
estate leases, utilities, telephone, and legal services.


  3.2.8   Liabilities at Closing. Except as may otherwise be set forth in
Section 3.2.7 above, the value of all liabilities of the Company, including any
exposure under any guarantees, as at the Closing Date, shall not be in excess of
those normally incurred and paid by the Company in the ordinary course of
business.


  3.2.9   Assets. The Company has good and marketable, legal and beneficial
title to all of the property comprising its assets as shown on the Company
Financials, free and clear of all Encumbrances. Such assets constitute all of
the property, rights and other assets used by the Company, or which are
necessary or desirable to conduct the Company’s business as conducted prior to
the date hereof. Without limiting the generality of the foregoing, none of the
personal property or the fixed plant and equipment shown in the company
Financials is leased or otherwise used in the Company’s business subject to any
agreement with any third party.


--------------------------------------------------------------------------------

  3.2.10   Corporate Records and Financial Statements. All material transactions
relating to the Company’s business have been promptly and properly recorded or
filed in or with the Company’s books and records. The minute books of the
Company contain complete and accurate records of the meetings and proceedings of
stockholders and directors thereof. The Company Financials for the period ending
March 31, 2006, fairly and accurately present the financial condition of the
Company as at such date and the results of its operations for the period then
ended.


  3.2.11   Environmental Compliance. Except in compliance with Environmental
Laws, to the knowledge of the Company and its directors, the Company has not
caused or permitted, and the Company and its directors have no knowledge of, any
material release or disposal by any person of any Hazardous Substance on or from
any premises formerly or presently used in the Company’s business. All Hazardous
Substances generated, handled, stored, treated, processed, transported or
disposed of in the course of the Company’s business have been generated,
handled, stored, treated, processed, transported or disposed of in all material
respects, in compliance with applicable Environmental Laws.


  3.2.12   Payment of Taxes. The Company has paid all Taxes due and payable in
relation to the Company’s business and has paid all assessments that the Company
has received in respect of Taxes.


  3.2.13   Reassessments. No reassessments of Taxes have been issued against the
Company in relation to the Company’s Business nor is the Company aware of any
pending or threatened assessment or reassessment for Taxes. The Company has not
executed or filed with any Governmental Authority any agreement extending the
period for assessment, reassessment or collection of any Taxes.


  3.2.14   Withholdings. The Company has withheld from each payment made to any
of its current or former employees, officers and directors, and to all other
persons, all amounts required by law and will continue to do so until the
Closing Date. The Company has remitted or will remit, such withheld amounts
within the prescribed periods to the appropriate Governmental Authority. The
Company has charged and collected and has remitted or will remit on a timely
basis all Taxes as required by Applicable Law on any sale, supply or delivery
whatsoever, made in relation to the Company’s business.


  3.2.15   Contracts. The Company is not a party to, or bound by, any material
contract, agreement or commitment of any kind in relation to its business other
than this Agreement and the Note Exchange Agreement (the “Company Contracts”).
The Company Contracts are in full force and effect.


  3.2.16   Employees. Complete and accurate particulars of the Company’s
employees pertaining to the date of hire of such employees and their annual
remuneration and the names of those on long term disability, workers’
compensation or leave of absence (if any) will be provided to Providence upon
request. The Company does not have any written employment agreements relating to
any of its employees.


--------------------------------------------------------------------------------

  3.2.17   Collective/Employment Agreements. None of the Company’s employees is
employed under a contract that cannot be terminated by the Company, with or
without notice, including those employees who are employed on indefinite hire
requiring reasonable notice of termination by Applicable Law. The Company is not
a party, either directly or by operation of law, to any collective bargaining
agreement. No trade union, council of trade unions, employee bargaining agency
or affiliated bargaining agent holds bargaining rights with respect to any of
the Company’s employees by way of certification, interim certification,
voluntary recognition, or successor rights. There are no threatened or pending
union organizing activities involving the Company’s employees and there are no
threatened labor disputes or work stoppages relating to, or connected with, the
Company’s business.


  3.2.18   Occupational Health and Safety. There are no outstanding inspection
orders or charges or any other Orders made against the Company or its business.
The Company is in compliance with all occupational health and safety rules and
regulations in all material respects in relation to its business and there are
no outstanding violations of such rules and regulations.


3.2.19 Insurance. The Company carries no insurance related to its business or
assets.

  3.2.20   Permits. The Company is in possession of and is in compliance with
all Permits required by any Governmental Authority that are necessary to conduct
the Company’s business.


  3.2.21   Absence of Legal Conflict. The execution and delivery of this
Agreement by the Company does not, and the performance of this Agreement by the
Company and the consummation by it of the transactions contemplated by this
Agreement will not:


--------------------------------------------------------------------------------

3.2.21.1 conflict with or violate the constituent documents of the Company;
3.2.21.2 conflict with or violate any Applicable Law; or

        3.2.21.3   result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which the
Company is a party or by which the Company or any of its properties is bound or
affected, which, in any such case, would prohibit or delay the Company’s ability
to perform its obligations under this Agreement.


  3.2.22   Reporting Status. The Company is subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, and is current in all required filings with the Commission as of the
execution of this Agreement. The Company’s reports filed with the Commission can
be viewed at www.sec.gov. The Company will obtain approval of the transactions
contemplated herein by the shareholders of the Company pursuant to a proxy
solicitation (the “Proxy Solicitation”). Without limiting the generality of the
foregoing:


3.2.22.1 the Proxy Solicitation will be conducted in compliance with Applicable
Law.

        3.2.22.2   the meeting of the Company’s shareholders to approve the
transactions contemplated in this Agreement (the “Meeting”) will be noticed and
conducted in all material respects in compliance with Applicable Law and with
the Company’s constituent documents.


        3.2.22.3   at the Meeting, a quorum of shareholders of the Company will
be present in person or represented by proxy.


        3.4.22.4   the transactions contemplated in this Agreement will be
presented to the requisite number of the Company’s shareholders present in
person or represented by proxy at the Meeting, in accordance with Applicable Law
and the Company’s constituent documents.


  3.2.23   Litigation. There are no claims, actions, proceedings, suits,
investigations or reviews pending or, to the knowledge of the Company’s
directors, threatened against the Company or otherwise in relation to the
Company or its assets or the Outstanding Shares or the Derivative Shares, before
or by any Governmental Authority or court.


3.2.24 Conduct of Business - Changes. Since March 31, 2006: 3.2.24.1 the Company
has conducted its business in the ordinary course, using reasonable efforts to
preserve such business; 3.2.24.2 there has not been any material adverse change
in the Company's assets, affairs or financial condition of the Company's
business; 3.2.24.3 the Company has not: 3.2.24.3.1 increased the compensation
paid or payable to any of its employees or increased the benefits to which its
employees are entitled or provided any new benefits for any such employees; or

  3.2.24.3.2 modified, amended or terminated any contract to which it is or was
a party in relation to the Company’s business, except in the ordinary course of
business with a view to the best interests of the Company’s business.


  3.2.25   Copies of Documents etc. True and complete copies of the documents
and agreements listed in the Exhibits and Schedules hereto have been made
available to Providence and its counsel for review.


  3.2.26   Investment Intent. The Company is acquiring the Providence Units for
investment purposes only and not with a view to or for resale or distribution
and will not resell or otherwise transfer or dispose of the Providence Units
except in accordance with the provisions of all Applicable Laws.


--------------------------------------------------------------------------------

ARTICLE IV

CLOSING

4.1 Sellers' and Providence's Deliveries at Closing. On the Closing Date or
unless expressly determined in writing otherwise, the Sellers and Providence
shall deliver to the Company the following: 4.1.1 A Bill of Sale relating to the
Providence Units, duly endorsed for transfer to the Company; 4.1.2 An original
copy of a resolution of the sole manager of Providence authorizing the execution
and delivery of this Agreement; 4.1.3 Any consents required to transfer the
Providence Units to the Company;

  4.1.4   All discharges and notices of discharge, estoppel letters, pay-out
letters or similar discharging documentation, in registrable form if required,
which are necessary or desirable to effect or evince the discharge of any
Encumbrances other than Permitted Encumbrances, all of which are satisfactory in
form and content to the Company, acting reasonably;


  4.1.5   A closing certificate jointly signed by the Sellers and the principal
officer of Providence, certifying that at and as of the Closing Date, the
representations and warranties made by Providence and the Sellers contained in
this Agreement are true and correct as if made at the Closing Date and that all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by Providence or the Sellers prior to or at the Closing Date
have been performed and complied with, except as otherwise specifically
disclosed to Company by notice in writing; and


  4.1.6   Such other documents, certificates, instruments and agreements as are
required or contemplated to be delivered to the Company by Providence or the
Sellers pursuant to this Agreement.


4.2 The Company's Deliveries at Closing. On the Closing Date or unless expressly
determined in writing otherwise, the Company shall deliver to Providence and the
Sellers the following:

  4.2.1   Share certificates representing the Company Shares, duly issued for
delivery to the respective unit holders of Providence as detailed in Exhibit D
to this Agreement;


  4.2.2   An original copy of a resolution of the board of directors of the
Company authorizing the execution and delivery of this Agreement and the
issuance of the Company Shares in exchange for the Providence Units;


--------------------------------------------------------------------------------

4.2.3 Any consents required to transfer the Company Shares to Providence;

  4.2.4   A closing certificate of a principal officer of the Company,
certifying that at and as of the Closing Date, the representations and
warranties made by the Company contained in this Agreement are true and correct
as if made at the Closing Date and that all covenants, agreements and conditions
required by this Agreement to be performed or complied with by the Company prior
to or at the Closing Date have been performed and complied with, except as
otherwise specifically disclosed to Providence and Sellers by notice in writing;
and


  4.2.5   Such other documents, certificates, instruments and agreements as are
required or contemplated to be delivered to Providence or the Sellers by the
Company pursuant to this Agreement.


--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1   Conditions Precedent to Obligations of the Company. The obligations of the
Company under this Agreement to consummate the Agreement contemplated hereby
shall be subject to the satisfaction on or before the Closing Date, of the
following conditions, provided, however, that the Company may waive the
pre-Closing Date performance of the following conditions without waiving its
right to require the post-Closing Date performance of the following conditions
(unless expressly waived in a signed writing):


  5.1.1   Representations and Warranties True. The representations and
warranties of Providence and of the Sellers shall be in all material respects
true and accurate as of the date when made, and, except as to representations
and warranties which are expressly limited to a state of facts existing at a
time prior to the Closing Date, shall be in all material respects true and
accurate at and as of the Closing Date.


  5.1.2   Performance of Covenants. Providence and the Sellers shall have
performed and complied in all material respects with each and every covenant,
agreement and condition required by this Agreement to be performed or complied
with by each prior to or as of the Closing Date.


  5.1.3   No Governmental or Other Proceeding or Litigation. No Order of any
court or administrative agency shall be in effect which restrains or prohibits
any transaction contemplated hereby; and no suit, action, other than the
exercise of dissenters’ rights, investigation, inquiry or proceeding by any
governmental body or other person or entity shall be pending or threatened
against Providence which challenges the validity or legality, or seeks to
restrain the consummation, of the transactions contemplated hereby.


  5.1.4   Closing Documentation. The Company shall have received the documents
identified in Section 4.1 and such additional documentation on the Closing Date
as the Company and its counsel may reasonably require to evidence compliance by
Providence and the Sellers with all of their obligations under this Agreement.


  5.1.5   Shareholder Approval. The transactions contemplated herein shall have
been approved at the Meeting by holders of the requisite number of the Company’s
outstanding voting securities.


  5.1.6   Note Exchange Agreement Executed, Consummated. The Note Exchange
Agreement shall have been executed by all parties to it and the transactions
contemplated therein shall have been consummated, or shall be consummated
contemporaneously with the transactions contemplated in this Agreement.


--------------------------------------------------------------------------------

5.2   Conditions Precedent to Obligations of Providence and the Sellers. The
obligations of Providence and the Sellers under this Agreement to consummate the
Agreement contemplated hereby shall be subject to the satisfaction, or to the
waiver by Providence and the Sellers on or before the Closing Date of the
following conditions, provided, however, that Providence or the Sellers may
waive the pre-Closing Date performance of the following conditions without
waiving their right to require the post-Closing Date performance of the
following conditions (unless expressly waived in a signed writing):


  5.2.1   Representations and Warranties True. The representations and
warranties of the Company shall be in all material respects true and accurate as
of the date when made, and, except as to representations and warranties which
are expressly limited to a state of facts existing at a time prior to the
Closing Date, shall be in all material respects true and accurate at and as of
the Closing Date.


  5.2.2   Performance of Covenants. The Company shall have performed and
complied in all material respects with each and every covenant, agreement and
condition required by this Agreement to be performed or complied with by it
prior to or as of the Closing Date including but not limited to the obligation
to loan Providence up to $5,000,000 pursuant to the terms of the Promissory Note
on or prior to the Closing Date.


  5.2.3   No Governmental or Other Proceeding or Litigation. No Order of any
court or administrative agency shall be in effect which restrains or prohibits
any transaction contemplated hereby; and no suit, action, other than the
exercise of dissenters’ rights, investigation, inquiry or proceeding by any
governmental body or other person or entity shall be pending or threatened
against the Company which challenges the validity or legality, or seeks to
restrain the consummation, of the transactions contemplated hereby.


  5.2.4   Closing Documentation. Providence and the Sellers shall have received
the documents identified in Section 4.2 and such additional documentation on the
Closing Date as Providence and the Sellers and their respective counsel may
reasonably require to evidence compliance by the Company with all of its
obligations under this Agreement.


  5.2.5   Shareholder Approval. The transactions contemplated herein shall have
been approved at the Meeting by holders of the requisite number of the Company’s
outstanding voting securities.


  5.2.6   Note Exchange Agreement Executed, Consummated. The Note Exchange
Agreement shall have been executed by all parties to it and the transactions
contemplated therein shall have been consummated, or shall be consummated
contemporaneously with the transactions contemplated in this Agreement.


5.3 Special Consent. Providence acknowledges its understanding that the Notes
are being assigned and transferred to the Company pursuant to the Note Exchange
Agreement, and hereby expressly consents to such assignment and transfer.

--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

6.1   Indemnity of Providence and the Sellers. The Company agrees to defend,
indemnify and hold harmless Providence and the Sellers from and against, and to
reimburse Providence and each Seller with respect to, all liabilities, losses,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements (“Providence and Sellers’ Losses”), asserted against or
incurred by Providence and such Sellers by reason of, arising out of, or in
connection with any material breach of any representation or warranty contained
in this Agreement made by the Company or in any document or closing certificate
delivered by the Company pursuant to the provisions of this Agreement or in
connection with the transactions contemplated thereby. Notwithstanding the
foregoing provisions of this Section 6.1, no claim for indemnification shall be
made by Providence or each Seller against the Company unless and until the
aggregate of Providence and Sellers’ Losses shall exceed $25,000.


6.2   Indemnity of the Company. Providence and the Sellers, jointly and
severally, agree to defend, indemnify and hold harmless the Company from and
against, and to reimburse the Company with respect to, all liabilities, losses,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements (“Company Losses”), asserted against or incurred the Company
by reason of, arising out of, or in connection with any material breach of any
representation or warranty contained in this Agreement and made by Providence or
the Sellers or in any document or certificate delivered by Providence or the
Sellers pursuant to the provisions of this Agreement or in connection with the
transactions contemplated thereby; provided, however, that Providence and the
Sellers shall only be required to defend, indemnify and hold harmless the
Company for the representations and warranties made by Providence and the
Sellers. Notwithstanding the foregoing provisions of this Section 6.2, no claim
for indemnification shall be made by Company against Providence and the Sellers
unless and until the aggregate Company Losses shall exceed $25,000.


6.3   Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VI. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior written consent of the Indemnifying Party which consent shall not be
unreasonably withheld.


--------------------------------------------------------------------------------

ARTICLE VII

JOINT AND SEVERAL OBLIGATIONS

7   The Sellers acknowledge and agree that the Company is entering into this
Agreement in reliance upon the personal covenants of the Sellers and,
accordingly, all covenants, representations and warranties provided by
Providence in this Agreement are provided on a joint and several basis as
between Providence and the Sellers with the intent and effect that Providence
and the Sellers shall be jointly and severally bound thereby, and responsible
therefor, up to the Closing Date, and after the Closing Date the Sellers shall
remain jointly and severally liable for the breach of any representations,
warranties or covenants under this Agreement made by any of Providence and the
Sellers, and the Sellers will have no right of contribution from Providence in
relation thereto. The Sellers agree with the Company that they shall perform, or
cause Providence to perform, each and every covenant, agreement and obligation
of Providence in this Agreement, and that Providence shall be bound by all such
covenants, agreements and obligations as if it was providing such covenants and
agreements, and assuming such obligations, personally.


--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1   Amendment and Modification; Waiver. This Agreement may only be amended or
modified in writing, signed by all of the parties hereto. No waiver in writing
of any provision of this Agreement shall constitute a waiver of any other
provision nor shall any waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.


8.2   Further Assurances. The parties will execute and deliver such further
documents and do such further and other things as may be necessary to carry out
and give effect to the intent of this Agreement and the transactions
contemplated hereby.


8.3   Expenses. Except as otherwise expressly provided in this Agreement and
whether or not the transactions contemplated by this Agreement are completed,
the parties shall bear their own respective expenses (including, but not limited
to, all compensation and expenses of counsel, consultants, actuaries and
independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby.


8.4   Public Disclosure. The parties agree that, except as may be required to
comply with the requirements of Applicable Laws, the parties shall keep the
terms of this Agreement, and the agreements entered into in relation hereto,
confidential. In this regard, Providence and the Sellers acknowledge that the
Company is a publicly traded and that the Company may decide, in its sole
discretion, when and how to comply with applicable reporting requirements
incumbent upon it’s publicly traded status.


8.5   Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto, such consent not to be unreasonably withheld.


8.6   Parties in Interest. This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors, heirs or other
personal legal representatives and permitted assigns. Except as expressly
provided in this Agreement, nothing in this Agreement is intended to confer upon
any person other than the Company, Providence and the Sellers or their
respective successors, heirs or other personal legal representatives or
permitted assigns, any rights or remedies under or by reason of this Agreement.


8.7   Counterparts. This Agreement and any amendments hereto may be executed in
one or more counterparts, each of which shall be deemed to be an original by the
parties executing such counterpart, but all of which shall be considered one and
the same instrument. A signed facsimile or telecopied copy of this Agreement
shall be effectual and valid proof of execution and delivery.


8.8   Performance on Holidays. If any action is required to be taken pursuant to
this Agreement on or by a specified date which is not a Business Day, then such
action shall be valid if taken on or by the next succeeding Business Day.


--------------------------------------------------------------------------------

8.9   Notice. All communications, notices, requests, consents or demands given
or required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:


      If to Company:

      Healthbridge, Inc.1066
West Hastings Street, Suite 2610Vancouver,
British Columbia V6E 3X2

Attn: Nora Coccaro

Phone: (604) 602-1717

      Fax: (604) 687-6755

Email: noracoccaro@attglobal.net

        With a copy to:

      Ruairidh W. Campbell, Esq.

Orsa & Company

      1403 E 900 S

      Salt Lake City, UT 84105

Phone: (801) 582-9606

Fax: (801) 582-9629

Email: ruairidhcampbell@msn.com

      If to Providence:

 

Providence Exploration, LLC.

100 Crescent Court, 7th floor

Dallas, Texas 75201

Attn: Abram Janz Phone: (214) 695-5848

Fax: (214) __________

Email: abrahamjanz@aol.com


        With a copy to:

David Turner, Esq.

Scheef and Stone, L.L.P.

5956 Sherry Lane, Suite 1400

Dallas, Texas 75225

Phone: (214) 706-4205 Fax: (214) 706-4242

      Email: david.turner@solidcounsel.com

      If to the Sellers:

        Addresses for each Seller are detailed on the signature page hereto.

8.10   Governing Law. This Agreement will be construed and enforced in
accordance with and governed by the laws of the State of Texas, without
reference to principles of conflicts of law. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
State of Texas in connection with any dispute arising under this Agreement and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of such proceeding
in such jurisdictions. Each party hereby agrees that if another party to this
Agreement obtains a judgment against it in such a proceeding, the party which
obtained such judgment may enforce same by summary judgment in the courts of any
country having jurisdiction over the party against whom such judgment was
obtained, and each party hereby waives any defenses available to it under local
law and agrees to the enforcement of such a judgment. Each party to this
Agreement irrevocably consents to the service of process in any such proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such party at its address set forth herein. Nothing herein shall
affect the right of any party to serve process in any other manner permitted by
law.


8.11   Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.


8.12   Entire Agreement. This Agreement, the Exhibits and any instruments and
agreements to be executed pursuant to this Agreement, sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto. No waiver of any provision of
this Agreement in any instance shall be deemed to be a waiver of the same or any
other provision in any other instance. Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.


[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF each of the parties hereto has executed this Agreement as of
the date first set forth above.

Company:

HEALTHBRIDGE, INC.

   By: /s/ Nora Coccaro

Nora Coccaro

   Chief Executive Officer

Providence:

PROVIDENCE EXPLORATION, LLC

   By: /s/ Abram Janz

Abram Janz

President

Sellers:

100 Crescent Court, 7th floor

 /s/ Abram Janz

Dallas, Texas 75201

Abram Janz

100 Crescent Court,

7th floor

 /s/ Shirley Janz

Dallas, Texas 75201

Shirley Janz

--------------------------------------------------------------------------------

EXHIBIT D

SELLERS

Seller No. Shares

Abram Janz 2,286,330

 Shirley Janz 2,000,000

TOTAL 4,286,330

--------------------------------------------------------------------------------